Case 1:20-cv-01106-LGS Document 110-16 Filed 12/16/20 Page 1 of 4




                    Exhibit F
Case 1:20-cv-01106-LGS Document 110-16 Filed 12/16/20 Page 2 of 4




 RANDOM                         •               HOUSE




  COLLEG-E                     DICTIONARY




  RANDOM                HOUSE • NEW                       YORK
THE  FIRST NEW
Case 1:20-cv-01106-LGS Document 110-16 Filed 12/16/20 Page 3 of 4
DICTIONARY FOR THE 1990s




                                      Copyright © 1991 by Random House, Inc.

                  All rights reserved under International and Pan-American Copyright Conventions.
                  No part of this publication may be reproduced in any form or by any means,
                  electronic or mechanical, including photocopying, without permission in writing
                  from the publisher. All inquiries should be addressed to Reference Department,
                  Random House, Inc., 201 E. 50th St, New York, NY 10022. Published in the United
                       States by Random House, Inc., New York, and simultaneously in Canada
                                    by Random House of Canada Limited, Toronto.

                  Random House Living Dictionary Prtifect is a trademark of Random House, Inc.


                                 Library of Congress Cataloging-in-Publication Data

                                 Random House Webster's college dictionary.
                                      p.      cm.
                                   ISBN 0-679-40110-5; ISBN 0-679-40100-8
                                    1. English language—Dictionaries.
                                  PE1628.W55185 .1990        423—dc20       90-21963


                  A number of entered words which we have reason to believe constitute trademarks
                  have been designated as such. However, no attempt has been made to designate
                  as trademarks or service marks all words or terms in which proprietary rights might
                  exist. The inclusion, exclusion, or definition of a word or term is not intended to
                  affect, or to express a judgment on, the validity or legal status of the word or term
                                as a trademark, service mark, or other proprietary term.

                    International Phonetic Alphabet, courtesy International Phonetic Association

                  Random House Publications are available at special discounts for corporate use,
                  in bulk purchases of 100 copies or more for promotions or premiums. Special
                  editions, including personalized covers and corporate imprints, can be created in
                  large quantities for special needs. For more information, write to the Director of
                  Special Markets, Random House, Inc., 201 E. 50th Street, New York, N.Y. 10022.

                                    Manufactured in the United States of America

                                                         r.o/sr
Case 1:20-cv-01106-LGS Document 110-16 Filed 12/16/20 Page 4 of 4




       army-navy store to arroba                                                                                                                                        t
          rylinae, traveling in vast swarms and preying mainly on other insects.          arrrack or ar-ak (Weis, -raltf), n. a distilled beverage ivsp. of the
          Also called driver ant.                                                           Middle East, made from fermented grain, rice, or dates. [15:5-1605;<':
                                                                                            Ar 'araq lit., sweat, juice]                                                     •
       army-nalvy store, . n. a retail.store that sells surplus military goods.                                                                                                •
       amby•worm (arrm6                          any of the larvae of several noctuid     ar•reign (a ran, ), set, -raigned, -raigrping. 1. to bring before a court--
         .moths, esp. Pseudaletia unipuncta, that often travel in large numbers             to answer an indictment. 2. to accuse or charge in general; criticize ad. .
       - over a region destroying crops. [1735-45, Amer..]                                  versely; censure. [1275-1325; ME arainen < AF                         araisrder
        Arne (Om), n. Thomas Augustine, 1710-78, English composer of                        a- A-. + raisnier < VL •ratiSnare to talk, reason, der. of I. rat& see RA- -
                                                                                            no] -ar.raignIer. n. -ar-raign/ment, n.                                                            al
          operas.
        Arnhem (ainrhem, arinam), n. a city In the central Netherlands, on the            Arran (Wan), it. an island in SW Scotland, in the Firth of Clyde. 3706i t
          Rhine River: World War II battle 1944. 128,717.                                    166 sq. mi. (430 sq. km). .
        ArWhem Land/ or Anithern•land, , n. a region in N Northern Terri-                 ar-range (a r-Sny). v., -ranged, -raniving. -v.t. 1. to place in proper k
          tory, Australia: site of Aborigine reservation.                                   desired, or convenient order. 2. to come to an agreement or undo:. ,
        armi•ea (artril .lee),       pl. -cas. any composite plant of the genus Ar-         standing regarding. 3. to prepare or plan. 4. a. to adapt (a musical.- p
          nica, having opposite leaves and yellow flower heads. [1745-55; < NL;                      for particular instrumentation. b. ORCHESTRATE. -V./. 5. LO Make
          of uncert. orig.]                                                                 plans or preparations: They arranged fora conference on Wednesday. 6.
        Arno (aranb), n. a river flowing W from central Italy to the Ligurian Sea.           to make a settlement; come to an agreement: to arrange for regular °;'                           ar
          140 mi. (225 km) long.                                                            service. [1325-75; ME arayngen < MF wangler = a- A-' + rangier k
                                                                                            RANGE] -ar.rangetaAle, adj. --ar, rangfer,
        Ar•nold (ar/n1d), n. 1. Benedict, 1741-1801, American general in the
          RevolutiOnary War who became a traitor. 2. Matthew, 1822-88, English            ar-range•ment (a rarglment), n. 1. an act of arranging; state of being
          poet and literary critic. 3. -his father, Thomas. 1795-1842, English cler-        arranged. 2. the manner or way in which things are arranged. 3. an ad,
          gyman, educatOr, and historian.                                                   justment by agreement; settlement 4. Usu., arrangements. preparatory'.,                           am
       avoid '(ar/oid, ara-),adj. 1. belonging to the arum family. -n. 2. any plant         measures; plans; preparations: Final arrangements have been made for
                                                                                             the funeral. 5;something arranged in a particular way: a floral anange.                             p
          of theannn            [1875410; < NLAr(urn)(see ARUM FAMILY) -csa]
                                                                                            ment. 6. a restoring of a musical composition. [1720-30; < 11                                        lr
        a•rOint (a rointr), Imperative verb. Obs. begone: Aroint thee, varlet!
          [1595:4605; of uncert. orig.]                                                   ar-rant (arrant), adj. 1. downright; thorough; unmitigated: an anant
                                                                                            fool. 2. wandering; errant. [1350-1400; ME, var. of ERRANT] -314-
        a•ro•ma (a rerr.rna), n., p1. -mas. 1. a distinctive, usu. agreeable odor;
          fragrance: the aroma:of freshly brewed coffee. 2. the bouquet of a wine.          ranbly, adv.                                                                                         a
          3. a pervasive characteristic or quality: an aroma of mystery„ [1175-           ar•ras (arras), n. 1. a rich tapestry. 2. a wall hanging, as a tapestry or
          1225; ME ammat < OF < L aroma!-, s. of aroma aromatic substance <                •similar object. 3. a sturdy bobbin lace with a simple pattern. [1375;                             Ar
          Gk einforna] -Syn. See PERFUME.                                                    1425; late ME, after Arms, city in N France] - aaaaased, adj.                                    Sr,
        ArkPmami•an or Ar•wmami•an (arra mane an, -manrya11), n. a                        ar-ray (a raj, v., -rayed,-raying, n. -v.t. 1. to place In proper or de-, •
          Balkan Romance language spoken in scattered communities in N Greece,              sired order; marshal: to array tmops for battle. 2. to clothe with gin-                             at
          S Albania, and adjacent areas of Yugoslavia and Bulgaria.                         ments, esp. of an ornamental kind. -n. 3. order or arrangement, as of
       a•ro•ma•ther-a•py, (e roima therte he), n. 1. the use of fragrances to                troops drawn up for battle. 4. military force, esp. a body of troops. 5.a                        _Isfi
          affect or alter a person's mood or behavior. 2. treatment of facial skin by       large and impressive grouping or organization: an array of facts. 6. reg-                        ar•
          the application of fragrant floral and herbal substances. [1980-85]               ular order or arrangement: an array of figures. 7. a large group, nuni-
       ar•o•mat•ic (aria maVik), adj. 1. having an aroma; fragrant. Or sweet-
                                                                                            ber, or quantity of people or things. 8. attire; dress: in fine array. 9. a                         2.
                                                                                             functional arrangement of interrelated objects or items of equipment: an                          In
          scented; odoriferous. 2. of or pertaining to an aromatic compound. -n.            array of solar cells. 10. Math.; Sthlistics, a. an arrangement of a series
          3. a plant, drug, or medicine yielding a fragrant aroma. [1325-75; ME                                                                                                                 of
                                                                                             of terms according to value, as from largest to smallest. b, an arrange- •                        its
          (< Mt) < LL < Gk] --aecomiatrpcably, adv. -arArmattiomess.g.                       ment of a series of terms in some geometric pattern, as in a matte;
        arlomatlic comfpound, n. an organic compound that contains one                                                                                                                       ar'
                                                                                             [1250-1300; ME < AF arayer, OF are(y)er < VI. •arredare to prepare =                              at
          or more benzene or equivalent heterocyclic rings: many such com-                      ar- AR- + VL *-r]dgre < Gmc; see coeooy] -ar-ray/er, in.                                       Of
          pounds have an agreeable odor. [1865-70]                                        anrapai (a rgral), n. 1. an act of arraying. 2. something that is ar-
        apro.ma•tize (a rorma tizn, v.L, -hawk -tiz•ing. to make aromatic.                                                                                                                     a
                                                                                             rayed. [18]0-20]                      ,                                                         111,1
          [1400-50; late ME ( < MF) < LL <              -a.ro/ma.tbzattion. n. -a.
                                                                                          ar-rear (a rErr), n. 1. Usu., arrears, the state of being late in repaying a                         be
          rolma.tiz/er, n.
                                                                                             debt: to be in arrears with mortgage payments. 2. Often, arrearS'a                                Is.
        A.roovtook (a ro-osltbrIric. -tik), n. a river flowing NE from N Maine to            debt that remains unpaid. [1300-50; n. use of arrear (adv., now dist, -
          the St. John River. 140 ml, (225 km) long.                                         ME arere behind < MF << Lad tetra. See AD-, RETRO-)
        a•rose- (a roe), .pt. of ARISE.                                                   ar-rear-age (e rail% n. 1. the condition of being In arrears. 2.•Usti.,                              till
        around (a round'), adv. 1. In a circle, ring, or the like; so as to sur-             arrearages. the amount'or amounts overdue. 3. Archaic. a thing or part -t• • aro
          round:. The crowd gathered around. 2. on all sides; about: fenced In all           kept in reserve. [1275-1325; ME < OF]                                                        -- sic
          around. 3. In all directions from a center or point of reference: They own      ar-rest (a rest/), v., -rested, -resting, n.                1. to seize (a person)                  be
          the land for miles around. 4. In a region about a place: all the country           by legal authority; take. Into custody. 2. to catch-and hold; engage: A                        ars
          around. 5. in circumference: The tree was 40 inches around. 6. in a cir-           noise arrested our attention. 3. to check the course of; stop: to arrest a r                   ary
          cular or rounded course: to drive around the block 7. through a se-                disease.         4. the taking of a person into legal custody, as by the                        'an
          quence or series,- as of places or persons: to show someone around. 8.             lice. 5. any seizure or taking by force. 6. an act of stopping or the state                      sal
          through a recurring period, as of time: Lunchtime rolled around. 9. by a           of being stopped. -Idiom. 7. under arrest, in custody of the police i;
          circuitous or roundabout course: The lane goes around past the stables.            or other legal authorities. [1275-1325; ME aresten < AF, MI' arester.<                           wo
          10. With a rotating course or movement The wheels turned around. 11.               VI, .arrestare to stop (see AR-, ries-01) -ar.restla.ble, adj. -arrest'                       arl
          in or to another or oPposite -direction, course, opinion, etc.: Sit still and      •     n. -ar.res, tive, adj. -ar.restfment. n. -Syn. See rms..                                   18
          don't turn around. After our arguments, she finally came around. 12.
                                                                                          ar•rest•ant (a resitant), n. a substance that interrupts the normal de                           ar.1
          back into consciousness: The smelling salts brought her around. 13. in
          circulation, action, etc.; nearby; about: tie hasn't been around latebr. 14.       velopment of an insect. [1960-65]                                                                m(
          somewhere near or about; nearby: Ill be around till noon. 15. to a spe-         ar•rest•ing (a res, ting), adj. 1. attracting or capable of attracting attery                       scar
          cific place: Come around to see me. -prep. 16. about; on all sides; en-            lion or interest; striking. 2. making or having made an arrest: the arrest-;                    1RI.
          circling: a halo around his head. 17. so as to encircle, surround, or en-          ing officer. [1840-50] -ar.restlinply, adv.
          velop: to tie paper around a.package. 18. on the edge, border; or outer         arrgt.. arrangement.
          part of: a skirt with fringe around the bottom. 19. from place toiplace in;     Ar•rhemi-us (a rarnE as), n. Svante August, 1859-1927, SwedliS
                                                                                             physicist and chemist.                                                                           by
          about: to get around town. 20. Mall or various directions from: to look
          around one. 21. in the vicinity of: the country around Boston.. 22. ap-         ar•rhyth•mi-a (e rillItme a, S nut'-), n. any disturbance in the rhythm                          arsr
          proximately; about: around five o'clock. 23. here and there in: people             of the heartbeat. [1885-90; < Gk arrhythmia. See A-s, RHYTHM, -IA] --Sr                         li)
                                                                                             rhythmic, ar.rhytWmi•cal. adj. -ar.rhythfmbcably, adv.                            .           ar-s
          around the city. 24. somewhere in or near: to stay around the house.
                                                                                          ar•ri•ere-ban (aria er banr,, -NSW), in. 1. the summoning of the kings -                           2. .
          25. to all or various parts of: to wander around the park 26..so as to
          make a circuit about or partial circuit to the other side of: to sail around       vassals for military service In medieval France. 2 the vassals SOP-,
          a cape. 27. reached by making a turn or partial circuit about: the church          moned. [1515-25; < F, alter. (by assoc. with arriEre behind, rear; see. •pt                   arts
          around the corner. 28. so as to revolve or rotate about a center or axis:          ARREAR) of OF arban, herban < Gmc: cf. 0110 hail army, ban BAN']                       t        ,,
           the earth's motion around its axis. 29. personally close to: all the advis-    ar.riere-pen-see (A RyeR ON sat) n., pl. -pen-sees (-ON sail- frend               c: a i: "        occ
                                                                                                                                                                                             uck
          ers around the king. 30. so as to overcome a difficulty: They got around           a mental reservation; hidden motive.                                                        ;aids
           the lack of chairs by sitting on the floor. -Idiom. 31. to have been           apris (arlis), n. 1. a sharp ridge, as between adjoining channels                         e. . ,,,.
          around to have had much worldly experience. [1250-1300; ME                         Doric column. 2. the line, ridge, or hip formed by the meeting of flo ; •.... ,'`I'
          around(e); see A-', ROUND']                                                        surfaces at an exterior angle. [1670-80; < MF areste: see ARETE]                       1,'   -*,!'
        aroundf-the-clockl, adj. all day and all night; constant. [1940-45]               ar•ri•val (e rilvial), n. 1. an act of arriving; a coming: Their arrival Nal P, ..'ff
        arouse (a roue), v., aroused, a-rouving. -v.t. 1. to stir to action or                delayed by traffic. 2. the reaching or attainment of any object or coridt* 1.               '" 5'
          strong response; excite: to arouse a crowd; to arouse suspicion. 2. to             Lion: arrival al a peace treaty. 3. the person or thing that arrives or has, e                  acs'
          stimulate sexually. 3. to awaken; wake up. -v.i. 4. to become awake or              arrived. [1350-1400]
          aroused. [1585-95; A-7 + ROUSE', on the model of Anise] -a.rousia.              ar•rive (a      rivr), v.1., -rived, -riv-ing. 1. to come to a  certain point  in  Ine      ;   as r!.,
                    n. --a-rousfa.ble. adj. ..- rkrousfal, n. -awousfer, n.                   course of travel; reach one's destination: We finally arrived in Rome. 2. ,, ,24
        Alp (am), n. Hans or Jean (zhan), 18887-1966, French painter and                      to come to be present: The moment to act has arrived. 3. to attain a Po'             t.  -       '
          sculptor; one of the founders of dadaism.                                           sition of success in the world. 4. Archaic to happen. 5. arrive at,li f                     2fs)
        Ar•pad (arrpad), n. died A.D. 907, Hungarian national hero. .                         reach or attain; come to. [1175-1225; ME < OF          a(r)river <  VL. .arripat      t;    °P.S1
        ar•peg-gi.o (Sr pejre 6/, -pejiB), n., pl. -gi.on. 1. the sounding of the             to come to land, v. der. of Lad rfpam to the riverbank] -ar.rivier, n'' •                     125
           notes of a chord In rapid succession instead of simultaneously. 2. a           ar-ri-ve-der-ci (aft/Re ve deatche), inter]. Italian. until we see ead1 r.: a'si
                                                                                              other again.                                                                 iste.   C.
                                                                                                                                                                                   ..•     mut
           chord thus sounded. [1735-45; < It, n. der. of arpegglare orig.. to play                                                                                     _.
           the harp, der. of arpa HARP]                                                   ar•ri•vism (arra vizram), n. the conduct or condition of an an,n.                        ,       ,that
                                                                                                                                                                                   l'
        arisent (err/pant; Fr. AR OW). n., pl. -pants (-pants; f)'. -pant). an old            [1935-40; < F artivisme]                                                                     (ooh
                                                                                                                                                                                           Me:
           French unit of area equal to about one acre (0.4 hectare), still used in       ar•ri•viste (ar'S vrasV), n. a person who has recently acquired unacths. .,.                     ...us.
           the province of Quebec and in parts of Louisiana. [1570-80; < MF < L               tomed status or wealth; upstart. [1900-05; < F; see ARRIVE, -1ST]                    f ,   as.s i
           arepennis half-acre < Gaulish; akin to Mir aircbenn unit of area]              ar•ro•ba (a Who), n., pl. -bas. 1. a unit of weight of varying Vall.1.4 i.,                      vi,t:
                                                                                                                                                                               ,,,
        ar•que•bus (Sr'kwa bas), n., pl. -bus•es. HARQUEBUS.                                  equal to 25.37 pounds avoirdupois (95 kilograms) in Mexico and ''',                        af.e(
        arr.. 1. arranged. 2. arrangement. 3. arrival. 4. arrive.                             32.38 pounds avoirdupois (12 kilograms) in Brazil. 2. a unit of 110.
